DETAILED ACTION
Pending Claims
Claims 1-18 are pending.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of species (a) and species (d) in the reply filed on April 11, 2022 is acknowledged.
After further consideration, it is now understood that: species (a) is a generic/broad structure that embraces species (b) and species (c); and species (d) is a generic/broad structure that embraces species (e) and species (f).  Accordingly, the election of species requirement of March 3, 2022 has been withdrawn.

Claim Rejections - 35 USC § 112, 2nd paragraph
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1-17, the instantly claimed invention is drawn to an epoxy resin (claims 1-12), an epoxy resin composition thereof (claims 13-15), an epoxy resin cured product thereof (see claim 16), and a composite material thereof (see claim 17).  The epoxy resin comprises an epoxy compound having two or more mesogenic structures.  The epoxy resin is also defined by the following functional language (property): having a loss tangent of 1 or more at 35oC before curing.  The boundaries of the functional language are unclear because the claims do not provide a discernable boundary on what provides the functional characteristic to the epoxy resin.  The comparative examples of the instant specification demonstrate that the functional characteristic does not follow from (is not an inherent property) of the epoxy resin recited in the claim.  Specifically,
Comparative Examples 1-5 of the instant specification satisfy all of the material/chemical limitations of claims 1-3, 7-10, and 13-17 (note: the PET film used in the Interlayer Adhesion Evaluation satisfies the “reinforcing material” of claim 17).  However, the epoxy resins in these comparative examples have loss tangent values below 1 (see Table 1).
Comparative Examples 1-5 of the instant specification satisfy all of the material/chemical limitations of claims 4 (Formula 1-A), 5 (Formula 2-A), 6 (Formula 3), and 11 (Formula 3-m).  However, the epoxy resins in these comparative examples have loss tangent values below 1 (see Table 1).
At the very least, Comparative Examples 3 and 5 (see reactant ratio of 10:3) of the instant specification satisfy all of the material/chemical limitations of claim 12.  However, the epoxy resins in these comparative examples have loss tangent values below 1 (see Table 1).
The working examples suggest that a number of variables and parameters contribute to a loss tangent of 1 or more at 35oC before curing.  These include: species of mesogenic epoxy monomer (A); species of co-reactive aromatic compound (B); equivalent ratio of (A:B); solvent (reaction medium) and amount thereof; solution temperature; species of reaction catalyst; relative amount of reaction catalyst; reaction temperature; and reaction time.  However, it is unclear which combination of these variables and parameters are encompassed (and not encompassed) by the claims.  Thus, one of ordinary skill in the art would not be able to draw a clear boundary between what is and is not covered by the claim.  See MPEP 2173.05(g) for more information.
Regarding claim 18, claim 18 is rejected because it is dependent from claims 17, 16, 13, and 1.
Further regarding claim 12, the claim sates: wherein a content of the mesogenic epoxy monomer is not greater than 50% of the total epoxy resin.  The basis for this percentage is not clear.  Specifically, it is unclear if this percentage is based on weight, volume or the total number epoxy-based molecules present.  For the purpose of the prior art search, the claim has been interpreted to embrace any of these percentages.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Maruyama et al. (WO 2018/070535 A1).
Claims 1-18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Maruyama et al. (WO 2018/070535 A1 or US 2019/0338068 A1 or U.S. Patent No. 10,920,010).  Note: all citations are directed to the equivalent US pre-publication.
The applied reference has a common applicant/assignee and common joint inventors with the instant application.  Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
Regarding claims 1-18, Maruyama et al. disclose: (1-12) an epoxy resin, comprising an epoxy compound having two or more mesogenic structures (“Synthesis of Resin 1” in paragraphs 0121-0128); (13) an epoxy resin composition, comprising the epoxy resin and a curing agent (paragraphs 0105-0113; see also paragraphs 0160-0161); (14) wherein the curing agent comprises a compound having two or more amino groups that are directly bonded to an aromatic ring (paragraph 0108; see also paragraph 0160); (15) wherein the curing agent comprises 3,3'-diaminodiphenylsulfone (paragraph 0108); (16) an epoxy resin cured product, which is obtained by curing the epoxy resin composition (paragraphs 0114-0119; see also paragraphs 0160-0161); (17) a composite material, comprising the epoxy resin cured product and a reinforcing material (paragraphs 0114-0119); and (18) wherein the reinforcing material comprises a carbon material (paragraph 0119).  The epoxy resin produced in the “Synthesis of Resin 1” is the reaction product of an epoxy resin monomer and hydroquinone, which contains both the reaction product (the epoxy compound) and unreacted epoxy resin monomer:
(2 & 3) wherein the epoxy compound has a mesogenic structure represented by the following Formula (1) and Formula (2):

    PNG
    media_image1.png
    135
    390
    media_image1.png
    Greyscale
 

    PNG
    media_image2.png
    109
    387
    media_image2.png
    Greyscale

where n is 0, and X is a combination of:
	
    PNG
    media_image3.png
    63
    77
    media_image3.png
    Greyscale
and 
    PNG
    media_image4.png
    76
    92
    media_image4.png
    Greyscale

where m is 0 (see paragraphs 0122-0123);
(4 & 5) wherein the epoxy compound has a structure represented by the following Formula (1-A) and Formula (2-A): 

    PNG
    media_image5.png
    107
    512
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    109
    451
    media_image6.png
    Greyscale

where n is 0, and X is a combination of:
	
    PNG
    media_image3.png
    63
    77
    media_image3.png
    Greyscale
and 
    PNG
    media_image4.png
    76
    92
    media_image4.png
    Greyscale

where m is 0 (see paragraphs 0122-0123: structure in paragraph 0123 and “hydroquinone” in paragraph 0122);
(6) wherein at least one of the two or more mesogenic structures has a structure represented by Formula (3): 

    PNG
    media_image7.png
    121
    449
    media_image7.png
    Greyscale

(see paragraphs 0122-0123: structure in paragraph 0123 and “hydroquinone” in paragraph 0122);
(7) wherein the epoxy compound has two mesogenic structures and a divalent aromatic group that is disposed between the two mesogenic structures (see paragraphs 0122-0123: structure in paragraph 0123 and “hydroquinone” in paragraph 0122); (8) wherein the divalent aromatic group is a 37phenylene group (see paragraphs 0122-0123: “hydroquinone” in paragraph 0122);
(9 & 10) comprising a mesogenic epoxy monomer represented by the following Formula (1-m) and Formula (2-m):

    PNG
    media_image8.png
    116
    504
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    104
    492
    media_image9.png
    Greyscale

where n is 0, and X is a combination of:
	
    PNG
    media_image3.png
    63
    77
    media_image3.png
    Greyscale
and 
    PNG
    media_image4.png
    76
    92
    media_image4.png
    Greyscale

where m is 0 (see paragraphs 0122-0123); (11) wherein the mesogenic epoxy monomer comprises an epoxy compound represented by the following Formula (3-m):

    PNG
    media_image10.png
    124
    559
    media_image10.png
    Greyscale

where each of R3 to R6 is a hydrogen atom (see paragraphs 0122-0123); and (12) wherein a content of the mesogenic epoxy monomer is not greater than 50% of the total epoxy resin (see paragraph 0124).
Maruyama et al. fail to explicitly disclose that the epoxy resin produced in “Synthesis of Resin 1” has: (1) a loss tangent of 1 or more at 35°C before curing.  However, it should be noted that the “Synthesis of Resin 1” (see paragraphs 0122-0123) is exactly the same as the synthesis described in Applicant’s Example 3 (see paragraphs 0136-0138 of the instant specification; see also paragraphs 0173-0175 of the pre-publication).  Applicant’s Example 3 has a loss tangent of 12.7 (see Table 1 of the instant specification).  In light of this, it has been found that, “Products of identical chemical composition can not have mutually exclusive properties.”  A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present – In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  Accordingly, the skilled artisan would have expected that the “Synthesis of Resin 1” in Maruyama et al. also features this loss tangent value.


Conclusion
It should also be noted that Maruyama et al. include synthesis examples that are similar to the exemplary embodiments of the instant specification (see “Synthesis of Resin 4” and “Synthesis of Resin 6” in Maruyama et al.).  The reaction conditions in Maruyama et al. are slightly different.  Accordingly, it is unclear if these synthesis examples have a loss tangent of 1 or more at 35°C before curing.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Higashiuchi et al. (US 2020/0199287 A1 or U.S. Patent No. 11,015,020) (see also equivalent WO 2018/070052 A1) disclose an exemplary embodiment that is similar to the exemplary embodiments of the instant specification (see Example 3 in Higashiuchi et al.).  The reaction conditions in Higashiuchi et al. are slightly different.  Accordingly, it is unclear if this example has a loss tangent of 1 or more at 35°C before curing.


Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J FEELY whose telephone number is (571)272-1086. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571)272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL J FEELY/Primary Examiner, Art Unit 1766                                                                                                                                                                                                        
June 14, 2022